EXHIBIT 12 PILGRIM’S PRIDE CORPORATION COMPUTATION OF RATIO OF EARNINGS (LOSS) TO FIXED CHARGES Nine Months Ended June 28,2008 June 30,2007 Earnings (loss): (In thousands, except ratios) Income (loss) from continuing operations before income taxes $ (278,438 ) $ 25,276 Add:Total fixed charges 111,777 104,842 Less:Interest capitalized 4,216 4,010 Total earnings $ (170,877 ) $ 126,108 Fixed charges: Interest costs $ 103,428 $ 96,319 Portion of rental expense representative of the interest factor 8,349 8,523 Total fixed charges $ 111,777 $ 104,842 Ratio of earnings to fixed charges (a) 1.20 (a)Earnings were insufficient to cover fixed charges by $282,704.
